FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM B. GREENE,                               No. 08-35967

               Petitioner - Appellant,           D.C. No. 2:08-cv-00040-RSL

  v.
                                                 MEMORANDUM *
JEFFERY UTTECHT,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Washington state prisoner William B. Greene appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Greene contends that the trial court committed constitutional error by: (1)

giving a standard jury instruction on insanity rather than an instruction specifically

tailored to his theory that he suffered from dissociative identity disorder; and (2)

giving a voluntary act instruction that conflicted with his diminished capacity

defense. Greene’s claims of instructional error are issues of state law that are not

cognizable on federal habeas review. See Hendricks v. Vasquez, 974 F.2d 1099,

1107 (9th Cir. 1992). The state court’s decision rejecting Greene’s contention was

not contrary to, and did not involve an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States.

See 28 U.S.C. § 2254(d)(1); see also Estelle v. McGuire, 502 U.S. 62, 70-72

(1991).

      We construe Greene’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); see also Hiivala v. Wood, 195 F. 3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                      08-35967